EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 2, change the dependency from “claim 17” to – claim 19 --.  

Examiner notes the Examiner’s amendment is in response to the remarks on page 8  of the current amendment, wherein the remarks state dependent claims 2-8 are directed to the two mixing chamber embodiment, and are therefore amended to be directly or indirectly dependent on new independent claim 19.

Reasons for Allowance
Claims 1-9,11,12,14,15, and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “A milk emulsifying device comprising a hollow body exhibiting: a single mixing chamber operating by Venturi effect, connected to a single steam inflow channel(150), to a single milk aspirating channel(170) by Venturi effect, to a single air 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159.  The examiner can normally be reached on Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
April 11, 2021